Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R. 1.55.
Information Disclosure Statement
The information disclosure statement dated October 15, 2021 has been considered.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  See MPEP 606.01.
	The following title is suggested: “A neural network circuit comprising a plurality of non-volatile memory cells and reference-current cells”.   See e.g. Specification at 7:18–21.
Claim Objections
	Claim 8 is objected to because of the informalities described below.  Appropriate correction is required.
	In the paragraph beginning with “wherein the charge accumulating layer”: the claim limitation “the charge accumulating layer” lacks proper antecedent basis.
	In the paragraph beginning with “wherein, in the writing operation”: the claim limitations “the drain region” and “the charge accumulating layer” lack proper antecedent basis.
	In the paragraph beginning with “wherein, in the erasing operation”: the claim limitations “the source region” and “the charge accumulating layer” lack proper antecedent basis.
35 U.S.C.  § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public 	use, on 	sale, or otherwise available to the public before the effective filing date of the claimed 	invention.
	The rejections provided below include citations and/or explanations of the prior art in bold parenthesis

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kido et al. (US 7,206,241 B2)(“Kido”).

Regarding claim 1, Figure 8 of Kido discloses: 
	A semiconductor device comprising: 
	a plurality of nonvolatile memory cells (Figure 8: 51; see also 7:19–22); 
	a plurality of reference-current cells (Figure 8: 53); 
	and a sense amplifier (Figure 8: 23) electrically connected to the plurality of nonvolatile memory cells and the plurality of reference-current cells and comparing an electric current flowing in each of the plurality of nonvolatile memory cells and an electric current flowing in each of the plurality of reference-current cells (see 7:1–15), 
	wherein each cross-sectional structure of the plurality of reference-current cells is the same as each cross-sectional structure of the plurality of nonvolatile memory cells (see Figure 8 (depicting the reference cells 53 and core cells 52 both as charge trapping memory cells); see also 4:53 – 5:3), 
	and wherein a writing operation or an erasing operation is performed to each of the plurality of reference-current cells when the writing operation or the erasing operation is performed to each of the plurality of nonvolatile memory cells (see 6:13–16).


35 U.S.C.  § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 	is not identically disclosed as set forth in section 102, if the differences between the claimed 	invention and the prior art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person having ordinary skill 	in the art to which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kido as applied to claim 1 above, and further in view of Hamamura et al. (US 7,682,990 B2)(“Hamamura”).

Regarding claim 8
	Claim 8 reads as follows: 
	wherein the charge accumulating layer of each of the plurality of nonvolatile memory cells and the plurality of reference-current cells is made of silicon nitride, wherein, in the writing operation, electrons are injected from the drain region into the charge accumulating layer, and wherein, in the erasing operation, holes are injected from the source region into the charge accumulating layer.
	Kido discloses “a memory cell of a MONOS type having a charge trap layer.”  Kido 1:42–44.  The memory cells include a nitride film and are capable of being erased.  See Kido at 4:53–61, 6:13–16.  
	Kido does not specify that the nitride film is a silicon nitride film or “in the erasing operation, holes are injected from the source region into the charge accumulating layer,” are recited in the claim.  
	In an similar field of endeavor, Hamamura discloses a MONOS-type charge trapping memory cell comprising a silicon nitride film.  See Hamamura at 2:25–35.  The memory cell is erased by applying a high electric field to the source and gate “to generate hot holes from the source region, and then implanting the holes into the . . . silicon nitride film.”  Id.
	The cells of Kido and Hamamura are of the same type and both undergo an erase operation, where the erase operation of Hamamura is discussed in the context of known techniques.  See Hamamura 2:25–35 (discussing the erase operation in the “Description of Related Art” section).  Thus, in view of the disclosure of Hamamura, it would have been obvious to one of ordinary skill in the art that the MONOS-type memory cell of Kido may be erased in the same manner as the MONOS-type memory cell of Hamamura because it would merely involve “[a]pplying a known technique to a known device . . . to yield predictable results.”  MPEP 2143(I).
Allowable Subject Matter
	Claims 2–7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
	The charge-trapping memory cells of Kido disclose the claimed first gate dielectric film, second gate dielectric film, first gate electrode, drain region, and source region.  See e.g. (see 4:55–61, Figure 8).  However,  Kido does not disclose the recited “second gate electrode”.   Claims 2–7 are allowable because when considered in combination with the other recited claim limitations, the prior art does not disclose “a second gate electrode formed on the second gate dielectric.”  
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KRETELIA GRAHAM whose telephone number is (571)272-5055. The Examiner can normally be reached Mon-Fri (9am-5pm).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Alexander Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kretelia Graham/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        October 7, 2022